Case 1:19-cv-02381-LTB-MEH Document 89-22 Filed 04/20/20 USDC Colorado Page 1 of 1



  From:    Sara Belisle sara.belisle@maine.edu
Subject:   Garde delivery
   Date:   February 12, 2019 at 8:47 AM
     To:   Nancy Loving nancy.artsuiteny@gmail.com, Aly St. Pierre aly.artsuiteny@gmail.com


       Good morning,

       I wanted to let you know that we have received the final delivery of Harold Garde works from Keith this morning. There
       were 20 pieces in this delivery, plus the 4 from Belfast last week and the 13 in the first delivery in November. This makes
       a total of 37 works loaned to the UMMA. The 38 listed on the loan agreement was a mistake on my part that included the
       missing piece from Belfast, Head to Head.

       Please let me know when you have received this email and acknowledge the amount of works we are supposed to have in
       our possession.

       Aly, I look forward to speaking with you tomorrow if you are still free to do so. Let me know when in the day is a good
       time for you and I will make sure to be available.

       Thank you and best regards,
       Sara

       --
       Sara Belisle
       Registrar
       University of Maine Museum of Art
       40 Harlow St.
       Bangor, ME 04401
       sara.belisle@maine.edu




                                                                                                                 LOVING 0844
